DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on November 30, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is directed to a control method for a plurality of ultrasonic motors, which includes “controlling the ultrasonic motors for .


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In method claims, only those steps that must be performed (positively recited steps) are considered in the broadest reasonable interpretation (BRI), so the BRI would not include “cause and effect” or the “intended result” of the steps providing that the prior art comprises the same or similar structures in achieving those “cause and effect” or the “intended result”. In contrast, the BRI of a structure claim must include the structure for performing the function should the condition occur even when contingent on meeting a certain condition. This is because structure claims must be able to perform the function and do not require that the function actually be performed. See MPEP 2111.04(II). Similarly, the “cause and effect” of method claims, or the “intended result” of method claims are not part of the claimed invention. A prior art is anticipating as long as the structure of the device and the method steps, as positively recited in the claims, would result in a same or similar “cause and effect” or “intended result” of the claimed invention. With respect to claim 1, the terms “and releasing,” in line 6, clearly indicated a “cause and effect” or the “intended result” of the claimed invention. Therefore, the claims are anticipated once the prior art includes the structure of the device and the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemoto et al. (US 2007/0093712. Nemoto hereafter) in view of Chen et al. (CN101702592. Chen hereafter).
With respect to claim 1, Nemoto discloses a control method (Figs. 1-18) for an ultrasonic motor (143 in Fig. 5) configured to rotate a single shaft (motor shaft of 130), the ultrasonic motor including a stator (220. Fig. 4) and a rotor (137), the rotor of the ultrasonic motor being fixed to the single shaft, the control method comprising: performing a rotation of the ultrasonic motor fixed to the single shaft.
Nemoto fails to disclose the control method for a plurality of ultrasonic motors configured to rotate a single shaft, each ultrasonic motor of the plurality of ultrasonic motors including a stator and a rotor, the rotor of the ultrasonic motor being fixed to the single shaft, the control method comprising: performing a rotation of one ultrasonic motor of the plurality of ultrasonic motors fixed to the single shaft and releasing adhesion between the stator and the rotor of another ultrasonic motor of the plurality of ultrasonic motors by the rotation of the one ultrasonic motor of the plurality of ultrasonic motors.
However, Chen teaches a method of controlling a driving control apparatus (Fig. 8), where a plurality of ultrasonic motors (first rotor 59 and second rotor 61) configured to rotate a single shaft (shaft 54), the control method comprising: performing a rotation of one ultrasonic motor of the plurality of ultrasonic motors fixed to the single shaft and (capable of) releasing adhesion or malfunction of another ultrasonic motor of the plurality of ultrasonic motors.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the 
As for the “cause and effect” or “intended result” of “and releasing adhesion between the stator and the rotor of another ultrasonic motor of the plurality of ultrasonic motors,” the combination of Nemoto’s device with Chen’s method of controlling the shaft, the “intended result,” when the stator and the rotor of the ultrasonic motor are adhere to each other, will be achieved. Furthermore, a person skilled in the art can easily conceive of fixing a plurality of motors to one single shaft, and it is common knowledge in the art that the ultrasonic motor comprises a stator and a rotor. Based on these arrangements (as recited in the claim), a plurality of ultrasonic motors run independently, and therefore, in a case where adhesion has occurred in one of the plurality of ultrasonic motors fixed to the shaft, another ultrasonic motor can still function normally, and it can be deduced logically by a person skilled in the art that another of the ultrasonic motors fixed to the shaft is caused to rotate. Therefore, claim 1 is not inventive. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemoto in view of Chen and further in view of Emoto et al. (US 7,234,928. Emoto hereafter).
With respect to claim 2, Nemoto’s control method modified by Chen’s driving method,  Nemoto and Chen further discloses wherein the plurality of ultrasonic motors are provided in an ultrasonic motor unit (connected to belt mechanism 144 of Nemoto), 
 Nemoto and Chen fail to disclose the actuator moves backwardly when the single shaft rotates reversely.
However, Emoto teaches a motor (9. Fig. 1) configured to rotate a single shaft (8), and an actuator (5) moves forwardly when the single shaft rotates forwardly and moves backwardly when the single shaft rotates reversely.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of actuator that is moving forwardly and backwardly, as taught by Emoto, to Nemoto’s method, in order to provide a retractable actuator (Abstract, lines 1-6).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemoto et al. (US 2007/0093712. Nemoto hereafter) in view of Nishimoto (US 2014/0340002).
With respect to claim 1, Nemoto discloses a control method (Figs. 1-18) for an ultrasonic motor (143 in Fig. 5) configured to rotate a single shaft (motor shaft of 130), the ultrasonic motor including a stator (220. Fig. 4) and a rotor (137), the rotor of the ultrasonic motor being fixed to the single shaft, the control method comprising: performing a rotation of the ultrasonic motor fixed to the single shaft.
Nemoto fails to disclose the control method for a plurality of ultrasonic motors configured to rotate a single shaft, each ultrasonic motor of the plurality of ultrasonic motors including a stator and a rotor, the rotor of the ultrasonic motor being fixed to the single shaft, the control method comprising: performing a rotation of one ultrasonic 
However, Nishimoto teaches a method of controlling a driving control apparatus, where a plurality of ultrasonic motors (1-1 and 1-2) configured to rotate a single shaft (5), the control method comprising: performing a rotation of one ultrasonic motor of the plurality of ultrasonic motors fixed to the single shaft so as to (capable of) release adhesion or malfunction of another ultrasonic motor of the plurality of ultrasonic motors.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the method of a plurality of ultrasonic motors configured to rotate a single shaft, as taught by Nishimoto, to Nemoto’s device, in order to suppress the deterioration of the performance of the device and prolong the life of the device (Abstract, lines 1-4).
As for the “cause and effect” or “intended result” of “so as to release adhesion between the stator and the rotor of another ultrasonic motor of the plurality of ultrasonic motors,” the combination of Nemoto’s device with Nishimoto’s method of controlling the shaft, the “intended result,” when the stator and the rotor of the ultrasonic motor are adhere to each other, will be achieved. Furthermore, a person skilled in the art can easily conceive of fixing a plurality of motors to one single shaft, and it is common knowledge in the art that the ultrasonic motor comprises a stator and a rotor. Based on these arrangements (as recited in the claim), a plurality of ultrasonic motors run independently, and therefore, in a case where adhesion has occurred in one of the plurality of ultrasonic motors fixed to the shaft, another ultrasonic motor can still . 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemoto in view of Nishimoto and further in view of Emoto et al. (US 7,234,928. Emoto hereafter).
With respect to claim 2, Nemoto’s control method modified by Nishimoto’s driving method,  Nemoto and Nishimoto further discloses wherein the plurality of ultrasonic motors are provided in an ultrasonic motor unit (connected to belt mechanism 144 of Nemoto), and an actuator (131 of Nemoto) moves forwardly when the single shaft rotates forwardly.
 Nemoto and Nishimoto fail to disclose the actuator moves backwardly when the single shaft rotates reversely.
However, Emoto teaches a motor (9. Fig. 1) configured to rotate a single shaft (8), and an actuator (5) moves forwardly when the single shaft rotates forwardly and moves backwardly when the single shaft rotates reversely.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of actuator that is moving forwardly and backwardly, as taught by Emoto, to Nemoto’s method, in order to provide a retractable actuator (Abstract, lines 1-6).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the arguments do not apply to new combination of rejections being used in the current rejection.
Applicant further argues that the present application has the priority date of June 14, 2011, which are earlier than the publication date of Nishimoto, which is November 20, 2014. However, the Examiner is unclear if the concept of "releasing adhesion," a specific intended result of the method, is actually disclosed in the JP2011-132031 Application. Applicant argues that paragraph [0028] discloses the concept in question. 
Paragraph [0028] of the original disclosure with English translation is shown below. However, the Examiner is unsure if the concept of "releasing adhesion," a specific intended result of the method, is actually disclosed in the original disclosure.


    PNG
    media_image1.png
    337
    783
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 28, 2021